Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 12, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  154347(74)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  POWER PLAY INTERNATIONAL, INC.,                                                                           Joan L. Larsen,
  and MARK HOWE, Personal Representative                                                                              Justices
  of the ESTATE OF GORDON HOWE,
              Plaintiffs/Counterdefendants-
              Appellees,
                                                                     SC: 154347
  v                                                                  COA: 325805
                                                                     Oakland CC: 2011-123508-CK
  DEL REDDY,
           Defendant-Appellant,
  and
  AARON HOWARD, MICHAEL REDDY, and
  IMMORTAL INVESTMENTS, LLC,
             Defendants/Counterplaintiffs-
             Appellants.
  _______________________________________/

         On order of the Chief Justice, upon stipulation signed by counsel for the parties,
  Mark Howe, as Personal Representative for the Estate of Gordon Howe, is substituted as
  a plaintiff/counterdefendant-appellee for Gordon Howe, deceased.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 12, 2016
                                                                               Clerk